                                Case 2:20-cv-01018-JAD-NJK Document 33
                                                                    32 Filed 12/22/20
                                                                             12/21/20 Page 1 of 2



                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5
                                Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                David H. Krieger, Esq.
                        8       Nevada Bar No. 9086
                                KRIEGER LAW GROUP, LLC
                        9
                                2850 W. Horizon Ridge Parkway, Suite 200
                      10        Henderson, NV 89052
                                Phone: (702) 848-3855, Ext. 101
                      11        Email: dkrieger@kriegerlawgroup.com
                      12        Counsel for Plaintiff
                      13                                         UNITED STATES DISTRICT COURT
                      14                                             DISTRICT OF NEVADA
                      15
                                VICTORIA NORMAN,                                 Case No. 2:20-cv-01018-JAD-NJK
                      16
                                                    Plaintiff,                   STIPULATION OF DISMISSAL OF
                      17                                                         LEXISNEXIS RISK SOLUTIONS, INC.,
                                        v.                                       WITH PREJUDICE & ORDER
                      18
                                LEXISNEXIS RISK SOLUTIONS, INC.; and Complaint filed: June 8, 2020
                      19        GENERAL INFORMATION SERVICES,
                                INC.,
                      20                                                           ECF No.
                                                                                        Nos.3230, 32
                                              Defendants.
                      21

                      22
                                        PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),
                      23
                                the parties have stipulated to the dismissal of Defendant LexisNexis Risk Solutions, Inc., from the
                      24
                                above captioned action, with prejudice.
                      25

                      26        //

                      27
                                //
                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:20-cv-01018-JAD-NJK Document 33
                                                                    32 Filed 12/22/20
                                                                             12/21/20 Page 2 of 2




                         1      Each party will bear its own fees and costs.
                         2             IT IS SO STIPULATED.
                         3             DATED: December 21, 2020.

                         4       KNEPPER & CLARK LLC                                    KRAVITZ, SCHNITZER & JOHNSON, CHTD.

                         5       /s/ Miles N. Clark                                     /s/ Gary E. Schnitzer
                                 Matthew I. Knepper, Esq., SBN 12796                    Gary E. Schnitzer, Esq., SBN 13477
                         6       Miles N. Clark, Esq., SBN 13848                        8985 S. Eastern Ave., Suite 200
                                 5510 So. Fort Apache Rd, Suite 30                      Las Vegas, NV 89123
                         7
                                 Las Vegas, NV 89148                                    Email: GSchnitzer@ksjattorneys.com
                         8       Email: Matthew.Knepper@knepperclark.com
                                 Email: Miles.Clark@knepperclark.com                    Counsel for Defendant
                         9                                                              LexisNexis Risk Solutions, Inc.
                                 KRIEGER LAW GROUP, LLC
                      10         David H. Krieger, Esq., SBN 9086
                                 2850 W. Horizon Ridge Parkway, Suite 200
                      11
                                 Henderson, NV 89052
                      12         Email: DKrieger@kriegerlawgroup.com

                      13         Counsel for Plaintiff

                      14         LITTLER MENDELSON, P.C.

                      15         /s/ Diana G. Dickinson
                      16         Diana G. Dickinson, Esq., SBN 13477
                                 3960 Howard Hughes Parkway, #300
                      17         Las Vegas, NV 89169-5937
                                 Email: DDickinson@littler.com
                      18
                                 Counsel for Defendant General Information
                      19         Solutions LLC d/b/a General Information
                      20         Services (improperly named as “General
                                 Information Services, Inc.”)
                      21                                           ORDER GRANTING
                                      STIPULATION OF DISMISSAL OF LEXISNEXIS RISK SOLUTIONS, INC.,
                      22                                           WITH PREJUDICE
                      23
                                       Based on the parties' stipulation [ECF No. 32] and good cause appearing, IT IS
                                       Based on the parties' stipulation [ECF Nos. 30, 32] and good cause appearing, IT IS
                      24        IT IS SO ORDERED.
                                HEREBY    ORDERED that the claims against Defendant LexisNexis Risk Solutions, Inc.
                                HEREBY ORDERED that the claims          against Defendant LexisNexis Risk Solutions, Inc. are
                                                                    _________________________________________
                                are DISMISSED with prejudice, each      side to bear its own fees and costs.
                      25        DISMISSED with prejudice, each side      to bear
                                                                    UNITED       its ownDISTRICT
                                                                              STATES      fees and costs.
                                                                                                   COURT JUDGE
                      26                                                         _________________________________
                                                                      DATED this ____ day of _______________ 2020
                                                                                 U.S. District Judge Jennifer A. Dorsey
                      27                                                         Dated: December 22, 2020
                      28
                                                                               2 of 2
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
